FILED
                             NOT FOR PUBLICATION                              MAR 08 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



IGBAL SINGH-SINGH, a.k.a. IQBAL                   No. 09-71216
SINGH-SINGH,
                                                  Agency No. A070-169-522
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Igbal Singh-Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s order denying his motion to reopen deportation proceedings conducted in

absentia. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir. 2002), we

deny the petition for review.

      The agency did not abuse its discretion in denying Singh-Singh’s motion to

reopen because the evidence he submitted was insufficient to establish exceptional

circumstances to excuse his absence from his removal hearing. See 8 U.S.C.

§ 1229a(e)(i); see also Celis-Castellano, 298 F.3d at 890-92 (alien made no

showing of the seriousness of his alleged asthma attack where, inter alia, he failed

to submit evidence addressing his condition on the day of the hearing).

      Singh-Singh’s due process contentions are not supported by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                   09-71216